Citation Nr: 1532270	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  13-35 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating, in excess of 20 percent, for degenerative disc disease and degenerative joint disease of the lumbar spine.

2.  Entitlement to an extension (beyond October 31, 2007) of a temporary total convalescence rating based on surgical or other treatment necessitating convalescence for the lumber spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to August 1973.

These matters come to the Board of Veterans' Appeals (Board) on appeal from June 2011 and December 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

A review of the Virtual VA paperless claims processing system was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is service-connected for degenerative disc disease and degenerative joint disease of the lumbar spine, currently evaluated as 20 percent disabling.  In the June 2011 rating decision, the RO relied on a June 2010 VA examination in assigning the Veteran's 20 percent evaluation.  However, in a March 2015 statement from the Veteran's representative as well as the Veteran's July 2011 notice of disagreement, it was noted that the Veteran's condition had increased in severity since the June 2010 VA examination.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected PTSD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, a new VA examination is warranted.  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Additionally, in a December 2013 rating decision, the Veteran was granted a temporary total convalescence rating based on surgical or other treatment necessitating convalescence for the lumber spine from June 28, 2007 to November 1, 2007.  In an August 2014 statement, the Veteran provided a notice of disagreement noting that he wanted an extension (beyond October 31, 2007) for a temporary total convalescence rating based on surgical or other treatment necessitating convalescence for the lumber spine.  The notice of disagreement was timely with regard to this issue.  

The filing of a notice of disagreement places a claim in appellate status.  The failure to issue a statement of the case in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  The purpose of the remand is to give the RO an opportunity to cure this defect.  Thereafter, the RO should return the claims file to the Board only if the Veteran perfects his appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a notice of disagreement, a statement of the case and a VA Form 9 [substantive appeal], the Board is not required and has no authority to decide the claim).

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case concerning the request of entitlement to an extension (beyond October 31, 2007) of a temporary total convalescence rating based on surgical or other treatment necessitating convalescence for the lumber spine.  If, and only if, the Veteran completes his appeal by filing a timely substantive appeal on the aforementioned issue should it be returned to the Board.  

2.  Schedule the Veteran for a VA examination to determine the current degree of severity of his service-connected degenerative disc disease and degenerative joint disease, lumbar spine, currently evaluated as 20 percent disabling.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should elicit a complete history from the Veteran.

All pertinent symptomatology, to include range of motion for the back, should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  Application of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In addition, the examiner should opine as to the general functional and occupational limitations caused by the Veteran's lumbar spine.

3.  The RO/AMC should then review the claims file. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

4.  The RO/AMC should readjudicate the claim on appeal based upon all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




